Case 2:18-cv-09253-JCZ-JVM Document 68-3 Filed 09/29/20 Page 1 of 6




                                                     VA_000409
                                                                      VA
Case 2:18-cv-09253-JCZ-JVM Document 68-3 Filed 09/29/20 Page 2 of 6




                                                     VA_001218
                                                                      VA
Case 2:18-cv-09253-JCZ-JVM Document 68-3 Filed 09/29/20 Page 3 of 6




                                                     VA_001546
                                                                      VA
Case 2:18-cv-09253-JCZ-JVM Document 68-3 Filed 09/29/20 Page 4 of 6




                                                     VA_001680
                                                                      VA
Case 2:18-cv-09253-JCZ-JVM Document 68-3 Filed 09/29/20 Page 5 of 6




                                                     VA_002079
                                                                      VA
Case 2:18-cv-09253-JCZ-JVM Document 68-3 Filed 09/29/20 Page 6 of 6




                                                     VA_002114
                                                                      VA
